Fourth Court of Appeals
                               San Antonio, Texas
                                      June 28, 2019

                                  No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellant

                                            v.

                       Fernando RAMIREZ and Minerva Ramirez,
                                     Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003262-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before August 16, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court